Five Year Selected Financial Data Summary of Operations and Financial Condition (In thousands of dollars, except per share data and ratios) Years ended March 31, 2013(a) 2011(b) Net sales $ Operating income before interest (c) $ Interest expense, net Net earnings (c) Basic earnings per common share (c) $ Diluted earnings per common share (c) Working capital $ Inventories Goodwill - Net property, plant, and equipment Total assets Long-term debt and capital lease obligations, less current portion Stockholders’ equity Additions to property, plant, and equipment $ Net earnings/average equity % Earnings before taxes/sales % Net earnings/sales % Long-term debt/equity (d) % Total debt/equity ratio 1.2:1 1.1:1 1.1:1 1.2:1 1.4:1 Current ratio 3.7:1 4.6:1 2.1:1 4.0:1 3.1:1 Total stockholders’ equity per equivalent common share (e) $ Stockholders’ equity per common share Class A Global Market System closing price range 33.63-21.42 29.73-18.34 32.68-22.02 33.49-21.44 23.95-15.51 Class B Global Market System closing price range 33.40-21.41 29.70-19.20 32.99-22.30 33.17-20.86 24.00-16.61 Common cash dividends declared per share - Price earnings ratio (a) The fiscal 2013 financial results include two and one-half months of operating activity related to the Sunnyside acquisition. (b) The fiscal 2011 financial results include eight months of operating activity related to the Lebanon acquisition. (c) The effect of using the LIFO inventory valuation method in fiscal 2013 was to increase operating earnings by $4.5 million and net earnings by $2.7 million or $0.24 per share ($0.24 diluted). The effect of using the LIFO inventory valuation method in fiscal 2012 was to reduce operating earnings by $47.3 million and net earnings by $30.8 million or $2.53 per share ($2.52 diluted). The effect of using the LIFO inventory valuation method in fiscal 2011 was to increase operating earnings by $7.9 million and net earnings by $5.1 million or $0.42 per share ($0.42 diluted). The effect of using the LIFO inventory valuation method in fiscal 2010 was to reduce operating earnings by $11.2 million and net earnings by $7.3 million or $0.61 per share ($0.60 diluted). The effect of using the LIFO inventory valuation method in fiscal 2009 was to reduce operating earnings by $58.3 million and net earnings by $37.9 million or $3.12 per share ($3.09 diluted). (d) The long-term debt to equity percentage for fiscal 2013, 2012, 2010, and 2009 includes the Revolving Credit Facility as discussed in Note 5, Long-Term Debt. For the year 2011, the Revolving Credit Facility was included in current liabilities.If calculated on a comparable basis to fiscal 2013, 2012, 2010 and 2009, the 2011 percentage would be 63.8%. (e) Equivalent common shares are either common shares or, for convertible preferred shares, the number of common shares that the preferred shares are convertible into.See Note 8 of the Notes to Consolidated Financial Statements for conversion details. 1 Management’s Discussion and Analysis of Financial Condition and Results of Operations OVERVIEW Our Business Seneca Foods believes it is one of the world’s leading producers and distributors of canned vegetables. Canned vegetables are sold nationwide in all channels serving retail markets and to certain export markets, the food service industry, and other food processors including General Mills Operation, LLC (GMOL)under an Alliance Agreement. During 2013, canned vegetables represented 68% of the Company’s sales. The Company maintains a number one share in the private label, food service and export canned vegetable markets and a number three position in the branded canned vegetable market. In addition, the Company is the supplier of frozen fruit and vegetable products, principally to private label retail, GMOL, and the food service industry, and fruit and snack chip products, principally serving retail markets and other food processors. During 2013, the Company acquired 100% of the membership interest in Independent Foods, LLC. which is a processor of canned fruit products. In 2013, canned fruit products represented 19% of the Company’s sales. The Company’s business strategies are designed to grow the Company’s market share and enhance the Company’s sales and margins and include: 1) expand the Company’s leadership in the processed fruit and vegetable industry; 2) provide low cost, high quality processed fruits and vegetables to consumers through the elimination of costs from the Company’s supply chain and investment in state-of-the-art production and logistical technology; 3) focus on growth opportunities to capitalize on higher expected returns; and 4) pursue strategic acquisitions that leverage the Company’s core competencies. All references to years are fiscal years ended March 31 unless otherwise indicated. Restructuring During 2013, the Company implemented a product rationalization program and recorded a restructuring charge of $3,497,000 for related equipment costs, lease impairment costs (net of realizable value), and certain inventory costs. During 2012 there were no material adjustments to Plant Restructuring. During fiscal 2011, the Company implemented workforce reductions at its plants in Buhl, Idaho and Mayville, Wisconsin and certain other locations that resulted ina restructuring charge of $1,354,000 primarily for severance costs.This charge is included under Plant Restructuring in the Consolidated Statements of Net Earnings.Under the Alliance Agreement, GMOL shares in the cost of these restructurings, plus future depreciation and lease costs. GMOL's portion of these restructuring costs were paid to the Company during 2011. The Company deferred a portion of this payment to match the depreciation and lease costs that will be incurred in the future. As of March 31, 2013, this deferral totaled $4,154,000 comprised of $1,211,000 included in other accrued expenses and $2,943,000 included in other long-term liabilities on the Consolidated Balance Sheets. Divestitures, Other Charges and Credits During 2013, a gain of $1,971,000 was recorded as a result of the estimated fair market value of the net assets acquired exceeding the purchase price of Sunnyside (see Note 2, Acquisitions).The Company also recorded a gain of $252,000 from the sale of property located in Cambria, Wisconsin and a net loss of $252,000 on the disposal of certain fixed assets. During 2012, the Company recorded a gain of $665,000 from the sale of property located in LeSueur, Minnesota and a net gain of $149,000 from the sale of other property which are included in Other Operating (Income) Expense in the Consolidated Statements of Net Earnings. During 2011, the Company recorded a gain of $736,000 as a result of the estimated fair market value of the net assets acquired exceeding the purchase price of Lebanon (see Note 2, Acquisitions).The Company also recorded a gain from the reversal of an environmental reserve of $250,000, a gain of $249,000 from the sale of certain fixed assets and a loss of $391,000 from the disposal of certain other fixed assets.These items are included in Other Operating (Income) Expensein the Consolidated Statements of Net Earnings. 2 Liquidity and Capital Resources The Company’s primary cash requirements are to make payments on the Company’s debt, finance seasonal working capital needs and to make capital expenditures. Internally generated funds and amounts available under the revolving credit facility are the Company’s primary sources of liquidity, although the Company believes it has the ability to raise additional capital by issuing additional stock, if it desires. Revolving Credit Facility The Company completed the closing of a new five year revolving credit facility (“Revolver”) on July 20, 2011.During 2013, the Company executed $50 million of the $200 million accordion feature of the Revolver to expand available borrowings under the Revolver from $250 million to $300 million from April through July and $350 million to $400 million from August through March. The Revolver balance as of March 31, 2013 was $188 million and is included in Long-Term Debt in the accompanying Consolidated Balance Sheet due to its five year term. In order to maintain availability of funds under the facility, the Company pays a commitment fee on the unused portion of the Revolver.The Revolver is secured by the Company’s accounts receivable and inventory and contains financial covenants and borrowing base requirements.The Company utilizes its Revolver for general corporate purposes, including seasonal working capital needs, to pay debt principal and interest obligations, and to fund capital expenditures and acquisitions. Seasonal working capital needs are affected by the growing cycles of the vegetables and fruits the Company processes. The majority of vegetable and fruit inventories are produced during the months of June through November and are then sold over the following year. Payment terms for vegetable and fruit produce are generally three months but can vary from a few days to seven months. Accordingly, the Company’s need to draw on the Revolver may fluctuate significantly throughout the year. The Company believes that cash flows from operations and availability under its Revolver will provide adequate funds for the Company’s working capital needs, planned capital expenditures and debt service obligations for at least the next 12months. Seasonality The Company’s revenues typically are higher in the second and third fiscal quarters. This is due, in part, because the Company sells, on a bill and hold basis, Green Giant canned and frozen vegetables to GMOL at the end of each pack cycle, which typically occurs during these quarters. GMOL buys the product from the Company at cost plus an equivalent case tolling fee. See the Critical Accounting Policies section for further details. The Company’s non-Green Giant sales also exhibit seasonality with the third fiscal quarter generating the highest sales due to increased retail sales during the holiday season. The seasonality of the Company’s business is illustrated by the following table: First Quarter Second Quarter Third Quarter Fourth Quarter (In thousands) Year ended March 31, 2013: Net sales $ Gross margin Net earnings Inventories (at quarter end) Revolver outstanding (at quarter end) Year ended March 31, 2012: Net sales $ Gross margin Net earnings (loss) ) ) Inventories (at quarter end) Revolver outstanding (at quarter end) Short-Term Borrowings The Company utilizes its Revolver for general corporate purposes, including seasonal working capital needs, to pay debt principal and interest obligations, and to fund capital expenditures and acquisitions.Seasonal working capital needs are affected by the growing cycles of the vegetables and fruits the Company processes.The majority of vegetable and fruit inventories are produced during the months of June through November and are then sold over the following year.Payment terms for vegetable and fruit produce are generally three months but can vary from a few days to seven months.Accordingly, the Company’s need to draw on the Revolver may fluctuate significantly through the year. 3 The maximum level of short-term borrowings during 2013 was affected by the acquisition of Independent Foods, LLC, which took place in January 2013.Details of this acquisition are outlined in Note 2 of the Notes to Consolidated Financial Statements. During 2012, the maximum level of short-term borrowings was affected by the $10.0 million loan to a third party borrower, which took place in August 2011. Details of the advance are outlined in Note 3 of the Notes to Consolidated Financial Statements General terms of the Revolver include payment of interest at LIBOR plus an agreed upon spread. The following table documents the quantitative data for Short-Term Borrowings during 2013 and 2012: Fourth Quarter Year Ended (In thousands) Reported end of period: Revolver outstanding $ Weighted average interest rate 1.70 % 1.69 % 1.70 % 1.69 % Reported during period: Maximum Revolver $ Average Revolver outstanding $ Weighted average interest rate 1.54 % 1.67 % 1.54 % 1.62 % Long-Term Debt The Company has a $38.1million secured note payable to John Hancock Life Insurance Company, with an 8.03% interest rate, that is payable in installments through 2014.There is a $36.7 million principal payment due on this note August 1, 2013. The Company will evaluate its alternatives concerning this payment. In addition, the Company has two mortgages outstanding totaling $21.1million, and four industrial revenue bonds ("IRBs"), totaling $22.6million. As discussed in Note 5, Long-Term Debt, the Company classified its Revolver balance as long-term debt at March 31, 2013 due to its five year term. The Company did not issue any significant long-term debt in 2013 or 2012, other than the Revolver. In 2013, the Company reached an agreement to extend the term of its $5,060,000 Wayne County Industrial Revenue Development Bonds, included in the IRBs, from June 1, 2012 to June 1, 2017. As of March31, 2013, scheduled maturities of long-term debt in each of the five succeeding fiscal years and thereafter are presented below. The March31, 2013 Revolver balance of $188.0million is presented as being due in fiscal 2017, based upon the Revolver’s July 20, 2016 maturity date. $ Thereafter Total $ Restrictive Covenants The Company’s debt agreements, including the Revolver, contain covenants that restrict the Company’s ability to incur additional indebtedness, pay dividends on and redeem the Company’s capital stock, make other restricted payments, including investments, sell the Company’s assets, incur liens, transfer all or substantially all of the Company’s assets and enter into consolidations or mergers. The Company’s debt agreements also require it to meet certain financial covenants, including minimum EBITDA (Earnings Before Interest, Taxes, Depreciation and Amortization), minimum fixed charge coverage, minimum interest coverage and maximum total debt ratios. The Revolver also contains borrowing base requirements related to accounts receivable and inventory. These financial requirements and ratios generally become more restrictive over time and are subject to allowances for seasonal fluctuations. The most restrictive financial covenant in the debt agreements is the fixed charge coverage ratio within the Master Reimbursement Agreement with General Electric Commercial Finance. In connection with the Company’s decision to adopt the last-in, first-out (“LIFO”) method of inventory accounting, effective December30, 2007, the Company executed amendments to its previous debt agreements and incorporated them into the current debt agreement, which enable the Company to compute its financial covenants as if the Company were on the first-in, first-out (“FIFO”) method of inventory accounting. On March 22, 2013, the Company obtained an amendment to the General Electric Commercial Finance Master Reimbursement Agreement. This amendment excludes the stock repurchase on August 30, 2012 from the March 31, 2013 and the June 29, 2013 fixed charge coverage ratio covenant. The Company was in compliance with all such financial covenants as of March 31, 2013. 4 Capital Expenditures Capital expenditures in 2013 totaled $16.4million and included $3.3 million to complete a warehouse expansion in Ripon, Wisconsin started in 2012 and $0.5 million to complete a dock expansion project in Lebanon, Pennsylvania started in 2012, equipment replacements and other improvements, and cost saving projects. Capital expenditures in 2012 totaled $27.4million and included $4.0million towards the completion of a warehouse project in Ripon, Wisconsin, $2.2million to complete a warehouse expansion in Cumberland, Wisconsin, $1.7million towards a dock expansion in Lebanon, Pennsylvania, equipment replacements and other improvements, and cost saving projects. Capital expenditures in 2011 totaled $19.5million and included $3.4million towards the completion of a warehouse project in Cumberland, Wisconsin, $1.6million to complete a warehouse project in Princeville, Illinois started in 2010, $0.9million for a bean expansion project in Geneva, New York, equipment replacements and other improvements, and cost saving projects. Accounts Receivable In 2013, accounts receivable increased by $5.8million or 7.6% versus 2012, due to the Sunnyside acquisition, partially offset by decreased sales volume in the fourth quarter of 2013 compared to 2012 excluding Sunnyside. In 2012, accounts receivable decreased by $1.4 million or 1.8% versus 2011, due to lower deduction balances in the current year than the prior year. Loan Receivable During 2012, the Company signed a letter of intent to acquire one of its competitors in the canned and frozen vegetable industry.During the due diligence process, the Company invested $10.0 million in the selling company's revolving loan facility, in order to facilitate the exit of several existing lenders.Although the Company ultimately decided not to proceed with the transaction, the Company continued to have this investment, which was recorded as a loan receivable on its balance sheet at March 31, 2012. The loan receivable was paid off, including interest, during 2013. Inventories In 2013, inventories increased by $47.3million primarily reflecting the effect of higher finished goods quantities, the Sunnyside acquisition and higher work in process quantities. The LIFO reserve balance was $133.0million at March 31, 2013 versus $137.2million at the prior year end. In 2012, inventories decreased by $22.8million primarily reflecting a $23.9million decrease in finished goods due to the increase in the LIFO reserve balance and the short 2011 pack (fiscal 2012), partially offset by decreased unit sales volume and by the effect of higher work in process quantities. The LIFO reserve balance was $137.2 million at March 31, 2012 versus $89.9million at the prior year end. The Company believes that the use of the LIFO method better matches current costs with current revenues. Critical Accounting Policies During the year ended March31, 2013, the Company sold for cash, on a bill and hold basis, $151.2million of Green Giant finished goods inventory to GMOL. As of March 31, 2013, $75.7million of this product, included in 2013 sales, remained unshipped. At the time of the sale of the Green Giant vegetables to GMOL, title of the specified inventory transferred to GMOL. The Company believes it has met the criteria required by the accounting standards for bill and hold treatment. 8 Trade promotions are an important component of the sales and marketing of the Company’s branded products and are critical to the support of the business. Trade promotion costs, which are recorded as a reduction of net sales, include amounts paid to encourage retailers to offer temporary price reductions for the sale of the Company’s products to consumers, amounts paid to obtain favorable display positions in retail stores, and amounts paid to retailers for shelf space in retail stores. Accruals for trade promotions are recorded primarily at the time of sale of product to the retailer based on expected levels of performance. Settlement of these liabilities typically occurs in subsequent periods primarily through an authorized process for deductions taken by a retailer from amounts otherwise due to the Company. As a result, the ultimate cost of a trade promotion program is dependent on the relative success of the events and the actions and level of deductions taken by retailers for amounts they consider due to them. Final determination of the permissible deductions may take extended periods of time. The Company assesses its long-lived assets for impairment whenever there is an indicator of impairment. Property, plant, and equipment are depreciated over their assigned lives. The assigned lives and the projected cash flows used to test impairment are subjective. If actual lives are shorter than anticipated or if future cash flows are less than anticipated, a future impairment charge or a loss on disposal of the assets could be incurred. Impairment losses are evaluated if the estimated undiscounted value of the cash flows is less than the carrying value. If such is the case, a loss is recognized when the carrying value of an asset exceeds its fair value. Obligations and Commitments As of March31, 2013, the Company was obligated to make cash payments in connection with its debt, operating leases, and purchase commitments. The effect of these obligations and commitments on the Company’s liquidity and cash flows in future periods are listed below. All of these arrangements require cash payments over varying periods of time. Certain of these arrangements are cancelable on short notice and others require additional payments as part of any early termination. Contractual Obligations March 31, 2013 2015-16 2017-18 and beyond Total Long-term debt $ Interest Operating lease obligations Purchase commitments — — — Total $ In addition, the Company's defined benefit plan has an unfunded pension liability of $28.5 million which is subject to certain actuarial assumptions.The unfunded status increased by $4.7million during 2013 reflecting the current unfunded liability based on the projected benefit obligation, which increased from $140.6 million to $163.5 million, largely due to a reduction in the discount rate from 5.10% to 4.70% and actual fair value of plan assets as of March31, 2013, net of a $3.0 million contribution to the Plan during 2013. This unfunded status increase was recognized via an increase in the projected benefit obligation due in part to the discount rate reduction discussed above partially offset by the actual gain onplan assets and the decrease in accumulated other comprehensive income of $0.7million after the income tax benefit of $0.4million. Plan assets increased from $116.8 million as of March31, 2012 to $135.0million as of March 31, 2013 due to a continued recovery in market conditions and the $3.0 million contribution by the Company. During 2013, the Company entered into new operating leases of approximately $50.3million, based on the if-purchased value, which was primarily agricultural and processing equipment. Purchase commitments represent estimated payments to growers for crops that will be grown during the calendar 2013 season. Due to uncertainties related to FASB Accounting Standards Codification (“ASC”) 740, Income Taxes, the Company is not able to reasonably estimate the cash settlements required in future periods. The Company has no off-balance sheet debt or other unrecorded obligations other than operating lease obligations and purchase commitments noted above. 6 Standby Letters of Credit The Company has standby letters of credit for certain insurance-related requirements. The majority of the Company’s standby letters of credit are automatically renewed annually, unless the issuer gives cancellation notice in advance. On March31, 2013, the Company had $10.6 million in outstanding standby letters of credit. These standby letters of credit are supported by the Company’s Revolver and reduce borrowings available under the Revolver. Cash Flows In 2013, the Company’s cash and cash equivalents increased by $4.7million, which is due to the net impact of $31.0million provided by operating activities, $11.0 million used in investing activities, and $15.3million used in financing activities. Operating Activities Cash provided by operating activities decreased to $31.0 million in 2013 from $41.9million in 2012. The decrease is primarily attributable to increased other current assets (mostly lease deposits) and increased inventory, exclusive of LIFO partially offset by an increase in net earnings in 2013 versus 2012. The 2013 LIFO credit of $4.2million resulted in a reduction in the tax payment deferral of $1.5million. Cash provided by operating activities increased to $41.9 million in 2012 from $17.0million in 2011. The increase is primarily attributable to increased net earnings exclusive of LIFO in 2012 versus 2011 partially offset by increased inventory, exclusive of LIFO. The 2012 LIFO charge of $47.3million resulted in a tax payment deferral of $16.6million. The cash requirements of the business fluctuate significantly throughout the year to coincide with the seasonal growing cycles of vegetables and fruits. The majority of the inventories are produced during the packing months, from June through November, and are then sold over the following year. Cash flow from operating activities is one of the Company’s main sources of liquidity. Investing Activities Cash used in investing activities was $11.0million for 2013, principally reflecting capital expenditures and the Sunnyside acquisition partially offset by the collection of the loan receivable. Capital expenditures aggregated $16.4million in 2013 versus $27.4million in 2012. The decrease was primarily attributable to fewer large projects in 2013. There were two major projects in 2013 as follows: 1) $3.3million to complete a warehouse expansion in Ripon, Wisconsin started in 2012, and 2) $0.5million to complete a dock expansion project in Lebanon, Pennsylvania started in 2012. Cash used in investing activities was $36.4million for 2012, principally reflecting capital expenditures. Capital expenditures aggregated $27.4million in 2012 versus $19.5million in 2011. The increase was primarily attributable to more large projects in 2012. There were three major projects in 2012 as follows: 1) $4.0million towards the partial completion of warehouse expansion in Ripon, Wisconsin; 2) $2.2million to complete a warehouse project in Cumberland, Wisconsin started in 2011, and 3) $1.7million towards the partial completion of a dock expansion project in Lebanon, Pennsylvania. Financing Activities Cash used by financing activities was $15.3million in 2013.The Company purchased $29.8 million of treasury stock during 2013 versus $1.2 million purchased in 2012.This was offset by net proceeds on the Revolver of $14.2 million Cash used by financing activities was $0.8million in 2012.The Company purchased $1.2 million of treasury stock during 2012 while there were no comparable purchases in 2011. 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations RESULTS OF OPERATIONS Classes of similar products/services: (In thousands) Net Sales: GMOL * $ $ $ Canned vegetables Frozen * Fruit Snack Other Total $ $ $ * GMOL includes frozen vegetable sales exclusively for GMOL. Fiscal 2013 versus Fiscal 2012 Net sales for 2013 increased $18.5million, from $1,257.8million to $1,276.3million. The increase primarily reflects a $25.4million increase in fruit sales in part due to the Sunnyside acquisition, a $3.8million increase in canned vegetables sales, and a $2.2 million increase in other sales, partially offset by a $11.9 million decrease in frozen sales and a $0.5million decrease in GMOL sales. The increase in sales is attributable to increased selling prices/improved sales mix of $34.3million partially offset by a sales volume reduction of $15.8million. The increased selling prices/improved sales mix is primarily due to canned vegetable and canned fruit. Cost of product sold as a percentage of sales decreased from 92.6% in 2012 to 88.9% in 2013 primarily as a result of a $51.6million LIFO charge decrease in 2013 versus 2012, due to lower commodity costs, partially offset by somewhat lower selling prices in 2013 versus 2012. Selling, general and administrative expense was unchanged in 2013 at 5.4% of sales from 2012. Plant restructuring costs, which are described in detail in the Restructuring section of Management’s Discussion and Analysis of Financial Condition and Results of Operations, increased from near zero in 2012 to $3.5 million in 2013.This was due to the product rationalization costs incurred in 2013. Interest expense, net, decreased from $8.1million in 2012 to $7.5million in 2013 due to the continuing pay down of higher cost debt in 2013 and lower average Revolver borrowings in 2013 versus 2012. Other operating income in 2013 consisted of a gain of $2.0 million as a result of the estimated fair market value of the assets acquired exceeding the purchase price of Sunnyside. As a result of the aforementioned factors, pre-tax earnings increased from $17.5million in 2012 to $63.4 million in 2013. The effective tax rate was 34.7% in 2013 and 35.8% in 2012. Fiscal 2012 versus Fiscal 2011 Net sales for 2012 increased $68.2million, from $1,189.6million to $1,257.8million. The increase primarily reflects a $54.0million increase in canned vegetable sales, a $25.4million increase in fruit sales, and a $10.0 million increase in frozen sales and a full year of Lebanon frozen sales, partially offset by a $25.3million decrease in GMOL sales. The increase in sales is attributable to increased selling prices/improved sales mix of $133.3million partially offset by a sales volume reduction of $66.1million. The increased selling prices/improved sales mix is primarily due to canned vegetable and canned fruit. 8 Cost of product sold as a percentage of sales increased from 92.2% in 2011 to 92.6% in 2012 primarily as a result of a $55.2million LIFO charge increase in 2012 versus 2011, partially offset by higher selling prices in 2012 versus 2011. Selling, general and administrative expense increased from 5.1% of sales in 2011 to 5.4% of sales in 2012 primarily due to increased non-GMOL sales incurred brokerage charges and lower GMOL sales that do not get brokerage charges. Plant restructuring costs, which are described in detail in the Restructuring section of Management’s Discussion and Analysis of Financial Condition and Results of Operations, decreased from $1.4million in 2011 to near zero in 2012. Interest expense, net, decreased from $8.8million in 2011 to $8.1million in 2012 primarily reflecting $0.7 million of interest income from the Borrower Loan. Other operating income in 2012 included of a gain of $0.7 million from the sale of property located in LeSueur, Minnesota and a gain of $0.1 million from the sale of other property. As a result of the aforementioned factors, pre-tax earnings decreased from $23.5million in 2011 to $17.5 million in 2012. The effective tax rate was 35.8% in 2012 and 24.7% in 2011. The increase in the 2012 effective tax rate is primarily due to the settlement of an IRS audit for the 2006, 2007 and 2008 tax years in 2011 which created tax benefits from settlements of $3.8 million. Recently Issued Accounting Standards In October 2012, the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update ("ASU") 2012-04, “Technical Corrections and Improvements” in Accounting Standards Update No. 2012-04. The amendments in this update cover a wide range of Topics in the Accounting Standards Codification. These amendments include technical corrections and improvements to the Accounting Standards Codification and conforming amendments related to fair value measurements. The amendments in this update will be effective for fiscal periods beginning after December 15, 2012 (fiscal 2014 for the Company). The adoption of ASU 2012-04 is not expected to have a material impact on the Company’s financial position or results of operations. 9 Management’s Discussion and Analysis of Financial Condition and Results of Operations QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Interest Rate Risk The Company maintained $14.1 million in cash equivalents as of March31, 2013. As a result of its regular borrowing activities, the Company’s operating results are exposed to fluctuations in interest rates, which it manages primarily through its regular financing activities. The Company uses a revolving credit facility with variable interest rates to finance capital expenditures, acquisitions, seasonal working capital requirements and to pay debt principal and interest obligations. In addition, long-term debt includes secured notes payable. Long-term debt bears interest at fixed and variable rates. With $188.8million in average variable-rate debt during fiscal 2013, a 1% change in interest rates would have had a $1.9million effect on interest expense. The following table provides information about the Company’s financial instruments that are sensitive to changes in interest rates. The table presents principal cash flows and related weighted average interest rates by expected maturity date. Weighted average interest rates on long-term variable-rate debt are based on rates as of March31, 2013. Interest Rate Sensitivity of Long-Term Debt and Short-Term Investments March 31, 2013 (In thousands) P A Y M E N T SB YY E A R Total/ Estimated Weighted Fair Thereafter Average Value Fixed-rate L/T debt: Principal cash flows $ Average interest rate 7.46 % 6.94 % 6.96 % 6.99 % 7.03 % 7.27 % 7.26 % Variable-rate L/T debt: Principal cash flows $
